Citation Nr: 1747711	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-20 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle and foot disorder, to include unspecified infective arthritis (hereinafter referred to as a "left foot/ankle disorder").

2.  Entitlement to a compensable disability rating for scars, residual of a shell fragment wound of the left leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1952, for which he received a Purple Heart and Combat Action Ribbon, among other service medals and decorations.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied a compensable disability rating for a scar, residual shell fragment wound of the left leg (with shortening of the leg); and denied service connection for a left foot/ankle disorder.

In the Veteran's May 2011 statement, the Veteran clarified that he was filing service connection claims for the left foot and for the left leg, to include shortening of the leg.  However, the RO included the leg length discrepancy claim with the claim for an increased rating for the scars, and characterized the issue in its July 2012 rating decision as "scar, residual shell fragment wound of the left leg (with shortening of the leg)."  The Board finds the leg length discrepancy claim to be separate and unrelated to the claim for an increased rating for scars.  As such, the Board recharacterizes the scar issue to no longer include the leg length discrepancy claim.

Additionally, the issue of service connection for leg length discrepancy has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 videoconference hearing, and a transcript of this hearing is of record.

At the August 2017 Board hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance the case on the docket based on his advanced age.  Thus, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a left foot/ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left leg scars are not painful or unstable, have not been shown to cover an area of at least 144 square inches, and do not result in limitation of motion or loss of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left leg scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claim for Scars

The Veteran contends a compensable disability rating is warranted for his scars.  See June 2014 VA Form 9.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's scars have been currently evaluated as noncompensable, under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-04.  The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In this case, a June 2011 VA scars examination report reflects two small 0.5 centimeter (cm) x 1.5 cm scars medially and laterally to the left knee due to a shrapnel fragmentation wound in 1951.  The VA examiner found no skin breakdown over the scars, which were superficial and not painful.  There was no inflammation, edema, keloid formation, or other disabling effects.

A May 2012 VA examination report reflects a diagnosis of a scar on the Veteran's left leg, which was not painful, unstable, or due to burns.  The VA examiner noted that the left lower extremity was affected, with a scar that was not linear, superficial, or deep.  There was no limitation of function, or other complications or symptoms associated with the scar.

A May 2014 VA scar examination report reflects that the Veteran had a scar shell fragment on the left leg that was not painful, unstable, due to burns, superficial, deep, or linear.  The examiner noted that the June 2011 VA examination found 0.5 cm scars on the medial and lateral left knee.  However, the current examiner was not able to locate them, despite multiple attempts made using a magnifier and light.  She stated that it was possible that they faded with time, and noted that the Veteran had loose skin with natural creases from aging that made detection difficult.

At his August 2017 videoconference hearing, the Veteran reported intermittent symptoms regarding the scar, to include itching, some numbness, tightness, and irritation.

Based on a review of the pertinent evidence, the Board finds that a compensable disability rating for the Veteran's service-connected left leg scars is not warranted for any period on appeal.

Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118.  As the Veteran's service-connected scars are located on his left knee, a compensable rating is not warranted under this diagnostic code.

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square (sq.) inches (39 sq. cm) warrant a compensable evaluation.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  As documented in the VA examinations discussed above, there is no evidence that the Veteran's scars are deep, or cover an area of at least 6 sq. inches (39 sq. cm).  Hence, Diagnostic Code 7801 is not for application.

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 sq. inches (929 sq. cm) warrant a compensable evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  In this case, the June 2011 VA examiner described the Veteran's scars to be superficial, but found that they covered a maximum area of 0.5 cm x 1.5 cm.  The Veteran's scars do not cover a surface area of 144 sq. inches (929 sq. cm) or greater; therefore, a compensable rating is not available under Diagnostic Code 7802.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  As stated above, all three VA examiners found that the Veteran's scars were not painful or unstable (i.e., no evidence of inflammation, edema, keloid formation, skin breakdown, or disfigurement).  In fact, the Board notes that the May 2014 VA examiner could not locate any scars on the left leg despite multiple attempts using a magnifier and light.  At the August 2017 hearing, the Veteran also complained of itching, numbness, tightness, and irritation, but did not report any symptoms indicating pain or instability of the scars.  Therefore, a compensable rating is not warranted under Diagnostic Code 7804.

As noted above, the Veteran's scars are currently rated as noncompensable under Diagnostic Code 7805, which provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-04.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  However, the VA examination reports did not find, or even indicate, that the Veteran's scars resulted in limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars themselves, compensable ratings are not warranted under Diagnostic Code 7805.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that a compensable disability rating for his service-connected left leg scars is warranted for any period on appeal.  As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a compensable disability rating for scars, residual of a shell fragment wound of the left leg, is denied.


REMAND

Remand is required in this case in order to schedule a VA examination to more completely evaluate the nature and etiology of the Veteran's left foot/ankle disorder.

The Veteran contends that his left foot/ankle disorder began in service.  He reported two instances of in-service injury to his left foot.  The first occurred in Korea when he was blown halfway out of a bunker when an enemy grenade landed in the bunker.  He stated that he sustained wounds to both legs.  The second occurred when he was stationed in Japan from January 1951 to August 1951, when he was at the rifle range pulling and marking target frames for repair.  While pulling and moving a 200-pound target frame, his team member let go of his end of the frame, causing it to drop on top of the Veteran's left foot.

The evidence reflects various diagnoses involving the left foot and ankle, including arthritis.

Although numerous VA examinations have been provided since the Veteran's claim was filed, the Board finds the VA examinations to be inadequate to determine the nature and etiology of the Veteran's left foot/ankle disorder.  The June 2011 VA examiner provided a negative opinion, but only considered the in-service injury in Japan, and not the in-service bunker injury to the legs in Korea.  He also based his opinion on the lack of evidence of any foot injuries, besides pes planus, in the Veteran's service treatment records (STRs).  The May 2012 VA examiner stated that there were no STRs documenting an in-service left foot injury, and found that there was no evidence of any remote injuries of the left foot based on examination; the diagnoses of degenerative arthritis, osteopenia, plantar fasciitis of the left foot, sprain of the left subtalar joint, and left posterior tibial tendonitis were not addressed.  The May 2014 VA examiner again provided a negative opinion, but only noted the in-service injury while in Korea, and based his opinion in part on the lack of documentation in the STRs of any left foot or ankle pain.  Thus, to ensure that the Veteran's left foot/ankle disorder has been adequately evaluated by a VA examiner, the Board finds that an additional examination should be afforded to him.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining all relevant outstanding private and VA treatment records, obtain a new VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed left foot/ankle disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.




Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's March 1948 enlistment examination report.

*A November 1950 STR reflecting that the Veteran first had trouble with his feet at Pearl Harbor, at which time there was pain in the ankle, which was aggravated in Japan in 1950; and an assessment of slight valgus of the ankles.

*The Veteran's March 1952 separation examination report.

*An October 1958 letter from Dr. J.M. stating that the Veteran was treated in July 1957 for ulceration of the left ankle following a motor vehicle accident.

* December 1958 x-rays of the feet reflecting moderate pes planus deformity with no other significant abnormality noted.

*The Veteran's February 1975 competent statement describing the in-service injury to his legs that occurred when an enemy grenade landed in a bunker in Korea.

*A March 1988 VA treatment record reflecting a complaint of left heel pain and assessment of plantar fasciitis/bursitis of the left foot.

*The Veteran's November 1992 statement reporting constant pain in his left foot and lower part of his leg.

*A January 1993 VA treatment record reflecting complaints of intermittent pain down the left leg into his foot with severe pain on the bottom of his foot.

*May 2009 private x-rays of the left ankle revealing no acute fracture.

*May 2009 private discharge instructions noting that signs or symptoms involving ankle or foot edema or swelling could be related to heart failure.

*A November 2009 private treatment record reflecting diagnoses including tendonitis, posterior tibial tendon dysfunction, bilateral pronation syndrome, and suspected leg length inequality.

*A May 2010 private treatment record reflecting an injury to the left foot and ankle due to a fall, resulting in marked soft tissue swelling and some osteopenia; diffuse arthritis changes as well as telonavicular changes, corticated heel spur, and first metatarsophalangeal changes; an impression of ankle pain with some underlying osteoarthritis; x-rays revealing diffuse arthritis changes and osteopenia of the left foot; x-rays revealing soft tissue swelling, osteopenia, and degenerative arthritis of the left ankle.

*The Veteran's competent May 2011 statement describing a left foot injury during service while in Japan, involving a target frame.

*A June 2011 VA examination report reflecting a negative opinion.

*May 2012 VA examination reports.

*May 2014 VA examination report reflecting a diagnosis of acquired pes planovalgus, and a negative opinion.

*The Veteran's testimony at the August 2017 videoconference hearing, where he reported issues with his feet since service, and noted a recent diagnosis of dry clinical gout due to medications.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Clarify all diagnoses involving the left foot and/or ankle currently shown.

b)  For each diagnosis, provide an opinion as to whether the Veteran's claimed left foot/ankle disorder was at least as likely as not to have an onset during active service or to be otherwise related to it, specifically to include the two injuries described by the Veteran that occurred when in Korea and in Japan.

A complete rationale should be provided for any opinion provided.  If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Readjudicate the Veteran's claim for service connection for a left foot/ankle disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


